DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-19 filed on 07/16/2020 are pending and being examined. Claims 1, 9, and 17 are independent form.
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



s 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Soni (US Pub 2020/0193157, hereinafter “Soni”). 

Regarding claim 1, Soni discloses an apparatus for learning an image of a vehicle camera (the method and system for lane feature detection and recognition from an aerial image; see abstract and fig.16), the apparatus comprising: an image input device configured to input an image (receiving an input image for a geographic area; see 101 of fig.16 and para.79; see “aerial image 51 “ of fig.3 and para.56); and a controller (see 121 of fig.2) configured to: mask a fixed area in the image with a pattern image (modifying the image according to the mask image received for the geographic area to select/highlight a section image 55 in the modified aerial image; see 103-105 of fig.16, and par,80-82; see “the ground truth mask 52” of fig.3 and para.56; see; “the modified aerial image” shown in fig.5 and para.57; see the highlighted “section 55” image shown in fig.6 and para.62), convert the masked image into a plurality of images having different views, and perform deep learning by using the masked image and the converted plurality of images (rotating the selected section image to augment training data for training the lane feature model; see para.63-64; also 107 of fig.16 and para.83; see a deep learning such as CNN in para.29).

Soni does not explicitly disclose that the input image is “photographed by a camera mounted on a vehicle” as recited in the claim since Soni uses aerial images to detect [0027]). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the method of Soni by using camera images collected by a vehicle to replace aerial images as taught by Soni, in order to detect and recognize lane features associated with a road or path for a type of vehicles (Soni: see para.26). As a further rationale, one of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to replace “aerial images” with “camera images” since doing this would amount to a simple substitution of one known element for another to obtain predictable results.

Regarding claim 9, the features of the claim essentially correspond to the features of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

7.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US Pub 2020/0090322, hereinafter “Seo”).

Regarding claim 1, Seo discloses an apparatus for learning an image of a vehicle camera (the method and system for training a machine learning model for sensor blindness detection; see fig.4), the apparatus comprising: an image input device configured to input an image photographed by a camera mounted on a vehicle inputting a training image (“sensor data 102”) captured by a camera of a vehicle to a machine learning model 104 to train the machine learning model; see 102 of fig.4; see para.59); and a controller configured to: mask a fixed area in the image with a pattern image (wherein the training image (“sensor data”) has its corresponding ground truth data masking its blindness regions”; see para.60, lines 1-4, and para.61, lines 1-7. As an example, fig.2A illustrates an input (training) image 210A and its corresponding mask image 210B masking its ground truth (blindness) regions 214 and 212), wherein the sensor data (the training images) and the associated ground truth (mask) data may undergo spatial augmentation/transformation to train the machine learning mode, such as “rotation”, “zoom”, and “flip”; see para.67).

Seo does not explicitly disclose “convert the masked image into a plurality of images having different views, and perform deep learning by using the masked image and the converted plurality of images” as recited in the claim. However, Seo clearly discloses that “the sensor data 102 and the associated ground truth data 404 may undergo spatial augmentation to train the machine learning model(s) 104… spatial augmentation may be applied to the sensor data 102 during training by applying spatial transformations (e.g., flip, zoom, rotation) and using the augmented sensor data 102 to further train the machine learning model(s) 104”. See Paragraph [0067]. The difference between the claimed invention and the method in Seo is obvious. The former is first to mask an 

Regarding claim 2, 10, Seo discloses, wherein the image input device is configured to input, to the controller, at least one of a front image, a rear image, a left image, or a right image photographed by the camera (see fig.7B).

Regarding claim 3, 11, Seo discloses, wherein the controller is configured to generate a first learning image by masking the fixed area in the image received from the image input device (see para.60 lines 1-4), a second learning image by rotating the image received from the image input device by a reference angle and masking the fixed area in the rotated image , a third learning image by cropping the first learning image, or a fourth learning image by cropping the second learning image (“training” by using “augmented images”; see para.67, lines 1-11).

Regarding claim 4, 12, Seo discloses, wherein the controller is configured to perform the deep learning based on at least one image among the first, second, third, and fourth learning images (“training” by using “augmented images”; see para.66).

Regarding claim 5, 13, Seo discloses, wherein the controller is configured to: multiply the image input by a binary mask image to generate a first image in which the fixed area is removed (see 210A, 201B in fig.2A), invert the binary mask image to generate an inverse binary mask image, multiply the pattern image by the inverse binary mask image to generate a second image in which the fixed area is composed of the pattern image, and add the first image and the second image to generate the first learning image in which the fixed area in the image received from the image input device is replaced with the pattern image (see 210C in fig.2A).

Regarding claim 6, 14, 18, Seo discloses, wherein the controller is configured to: rotate the image received from the image input device by the reference angle, rotate a binary mask image by the reference angle, multiply the reference angle rotated image by the reference angle rotated binary mask image to generate a first image in which the fixed are is removed, invert the binary mask image to generate an inverse binary mask image, multiply the pattern image by the inverse binary mask image to generate a second image in which the fixed area is the pattern image, and add the first image to the second image to generate the second learning image in which the fixed area in the reference angle rotated image is replaced with the pattern image (“applying spatial 

Regarding claim 7, 15, 19, Seo discloses, wherein the controller is configured to: rotate the image received from the image input device in a clockwise direction by the reference angle, generate the second learning image by masking the fixed area in the rotated image, and generate the fourth learning image by cropping the generated second learning image (“applying spatial transformations (e.g., flip, zoom, rotation)” to generate augmented images for training the learning machine; see para.67).

Regarding claim 8, Seo discloses the apparatus of claim 3, wherein the controller is configured to: rotate the image received from the image input device in a counterclockwise direction by the reference angle, generate the second learning image by masking the fixed area in the rotated image, and generate the fourth learning image by cropping the generated second learning image (“applying spatial transformations (e.g., flip, zoom, rotation)” to generate augmented images for training the learning machine; see para.67).
	
Regarding claim 9, the subject matter of the claim essentially corresponds to that of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 17, claim 17 is rejected because the features of claim 17 essentially is a combination of claim 1 and claim 3, thus it is interpreted and rejected for the reasons set forth above in the rejections of claim 1 and claim 3.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        1/26/2022